GIDEON, J.
I concur in the result affirming the judgment of the district court, but in doing so I desire to say that, while I agree with the conclusions of the Chief Justice that the P. V. C. Co., merely as a corporate body, is and was authorized to take and hold title to coal land, yet I am unable to agree that such coal company was qualified to take title to the particular lands in question at the dates of the conveyances to it. From the undisputed facts that one of the original incorporators of the coal company (Wood), and that both Williams and Goss (Goss being a stockholder on the date of the conveyance to him) had exercised their right to select and file upon lands belonging to the government as coal lands, and each had subsequently acquired title to 160 acres of such lands, I am unable to arrive at any other conclusion, under R. S. U. S. 1875, section 2350 (U. S. Comp. St. 1916, section 4662), than that not .only Williams and Goss, but the coal company as wdl, were not qualified entrymen at the date of the Marks patent, or at the date the conveyance was made to either of them. I do not think, however, that the appellant should be adjudged to own the land sought to be condemned or to question the title of the coal company thereto. I base that conclusion on what appears to me from the record to be an undisputed fact, that — whether or not Marks at the date of his original entry, made the same in good faith to acquire the land for himself — from the subsequent acts of all the parties and the dates of the conveyances but one conclusion can be drawn, and that is that he, Marks, the original entryman, Williams and Goss, intermediary grantors, and the P. Y. C. Co. were all parties to the agreement or understanding that Marks should acquire title to these lands for the benefit of the coal company and not for himself. *423As they all participated in the conspiracy, and the entryman Marks received and retained the consideration to which his agreement entitled him, plaintiff should not now be permitted to make any claim based upon his part in that conspiracy. In other words, this court should not assist the plaintiff, as the grantee of Marks, but should leave the parties just where they have placed themselves. In my judgment the decree refusing to adjudicate plaintiff to be the owner of the premises should be based upon that reason, and not upon the ground that the coal company was legally entitled or authorized to receive and hold the title to the promises in question.